DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Specification
The amendment filed 06/30/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the term “contacts” in the amendments of the specification, and the amendments related to the label “T” in Figs. 12 and 17.  Both figures and specification of the original disclosure do not teach “contacts” of the second substrate structure.  It is recommended to replace “to contacts of the second substrate structure” with “to the second substrate structure” in paragraph [0038] of the amended specification.  For Figs. 12 and 17, the amendments seem to indicate T to be half the trench, which is opposite to the original disclosure indicating that T is the full trench.  Please restore Figs. 12 and 17 back to their original figures.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “a plurality of second conductive semiconductor layers” in the claim, which is ambiguous.  It is unclear whether this limitation refers to “at least one second conductive semiconductor layer” recited in the 5th and 6th lines of claim 12.
Claim 18 recites the limitation “the first conductive semiconductor layer is a single first conductive semiconductor layer” in the claim, which is redundant and ambiguous.  It is unclear what this limitation is indicating.
Claims 19 is rejected because it depends on the rejected claim 18.

Allowable Subject Matter
Claims 1-7, 12-17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "forming a molding that fills the trench and insulates the plurality of semiconductor light emitters from each other by applying an insulating material to cover the plurality of semiconductor light emitters; forming a plurality of grooves separated from each other by the molding and overlying to the plurality of semiconductor light emitters, respectively, by removing the substrate; and forming a plurality of wavelength converters in the plurality of grooves" as recited in claim 1 and “a molding including a material that covers the plurality of semiconductor light emitters; preparing a second substrate structure including a plurality of TFT cells on a second substrate, the plurality of TFT cells respectively corresponding to the plurality of semiconductor light emitters; bonding the first substrate structure to the second substrate structure at a process temperature, to connect the electrode pads of the first substrate structure to connectors of the second substrate structure, respectively; forming a plurality of grooves separated by the molding and overlying the plurality of semiconductor light emitters, respectively, by removing the first substrate; and forming a plurality of wavelength converters in each of the plurality of grooves, wherein the molding is formed of a material having a modulus lower than that of the semiconductor light emitters” as recited in claim 12.

Response to Arguments
Applicant’s amendments, filed 06/30/2022, do not overcome the rejections to claims 18-19 under 35 U.S.C. 112.  The rejections to claims 18-19 under 35 U.S.C. 112 still stands.  Please see the rejections above for details.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2019/0189595) teach a method of forming wavelength conversion layers on an array of LEDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/26/2022